Land, J.
The plaintiff, the judgment creditor of the defendants, garnisheed Gruman <& Co., under the Act of the 20th of March, 1839.
. The answers of the garnishees to the interrogatories propounded, deny explicitly that they have in their possession or under their control any property, rights or credits belonging to the defendants. They answer, that they have in their possession certain promissory notes payable to the order of defendants, and endorsed by them in blank, — but that they are not the property of defendants.
The plaintiff, .alleging that the answers were evasive and untrue, took a rule on garnishees to show cause why they should not be condemned to deliver up these notes or pay the amount of plaintiff’s judgment.
The rule was made absolute, without any evidence contradicting or impeaching the truth of the answers of garnishees. The judgment is erroneous. The answers of the garnishees, when categorical, are conclusive, unless disproved.
It is, therefore, ordered, adjudged and decreed, that the judgment be reversed, and that there be judgment in favor of Gruman & Co., the garnishees, with costs in both courts.
V oobiiies, J., absent.